Exhibit 10.1



TIMKENSTEEL CORPORATION
2014 DEFERRED COMPENSATION PLAN
(AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2015)
TimkenSteel Corporation (the “Company”) adopted the 2014 Deferred Compensation
Plan (the “Plan”), effective June 30, 2014. The Plan provides key executives
with the opportunity to defer base salary, incentive compensation payments
payable in cash or Common Shares, and certain Company contributions, in
accordance with the provisions set forth below. The Plan was formed as a result
of a spin-off (the “Spin-Off”), effective June 30, 2014 (the “Spin-Off Date”) of
certain assets and liabilities from The Timken Company 1996 Deferred
Compensation Plan (As Amended and Restated Effective December 31, 2010) (the
“Timken Plan”) relating to the benefits accrued for the Transferred
Participants. The Plan is a continuation of and successor to the Timken Plan
solely with respect to the Transferred Participants. Any election, waiver,
consent, or designation made by a Participant or a Beneficiary under the Timken
Plan prior to the Spin-Off Date that was recognized as valid by the Timken Plan
immediately prior to the Spin-Off Date will be recognized by this Plan as a
valid election, waiver, consent, or designation, as applicable. Effective as of
the Spin-Off Date, the Transferred Participants will cease to be participants in
the Timken Plan and shall become participants in this plan.
The Company desires to amend the Plan to make certain changes to the Plan deemed
desirable in the administration of the Plan, and to restate the Plan as so
amended effective January 1, 2015.
ARTICLE I
DEFINITIONS
For the purposes of the Plan, the following words and phrases shall have the
meanings indicated in this Article I. Certain other words and phrases are
defined throughout the Plan and shall have the meaning so ascribed to them.
1.    “Account” shall mean a bookkeeping account maintained on behalf of each
Participant pursuant to Section 4 of Article II that is comprised of (i) the
Base Salary Subaccount that is credited with Base Salary deferred by a
Participant, (ii) the Incentive Compensation Subaccount that is credited with
cash Incentive Compensation deferred by a Participant, (iii) a Vested Excess
Core Contribution Subaccount that is credited with Vested Excess Core
Contributions deferred by a Participant, and (iv) an Unvested Excess Core
Contributions Subaccount that is credited with Unvested Excess Core
Contributions deferred (or deemed deferred) by a Participant. A separate
subaccount shall be maintained for Incentive Compensation payable in the form of
Common Shares. Certain Participants may also have a separate Timken Shares
Subaccount maintained for Incentive Compensation that is payable in the form of
Timken Shares, as provided in Section 4(v) of Article II. A Participant’s
Account(s) shall be further divided into the following subaccounts: (a) a
“Pre-2005 Subaccount” for amounts deferred by a Participant as of December 31,
2004 (and earnings and losses thereon) as determined under Treasury Regulation
Section 1.409A-6(a) or any successor provision, and (b) a “Post-2004 Subaccount”
for amounts deferred for purposes of Section 409A of the Code by a Participant
after December 31, 2004 (and earnings and losses thereon). Amounts in the
Pre-2005 Subaccounts are intended to qualify for “grandfathered” status pursuant
to Treasury Regulation Section 1.409A-6(a) and therefore they shall be subject
to the terms and conditions specified in the Timken Plan as in effect prior to
January 1, 2005 which shall be considered part of this Plan to the extent
applicable to a Transferred Participant’s Pre-2005 Subaccount. A Participant’s
Account(s) shall be credited with earnings as described in Section 4 of Article
II of the Plan.

CLI-2186825v10

--------------------------------------------------------------------------------



2.    “Base Salary” shall mean the annual fixed or base compensation, payable
monthly or otherwise to a Participant.
3.    “Beneficiary” or “Beneficiaries” shall mean the person or persons
designated by a Participant in accordance with the Plan to receive payment of
the remaining balance of the Participant’s Account(s) in the event of the death
of the Participant prior to receipt of the entire amount credited to the
Participant’s Account(s).
4.    “Board” shall mean the Board of Directors of the Company.
5.    “Code” shall mean the Internal Revenue Code of 1986, as
amended.
6.    “Change in Control” shall mean the occurrence of any of the following
events:
(i)    The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30% or more of either: (1) the then-outstanding Common Shares; or (2) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (“Voting Shares”);
provided, however, that for purposes of this subsection (i), the following
acquisitions shall not constitute a Change in Control: (A) any acquisition
directly from the Company; (B) any acquisition by the Company; (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its Subsidiaries; or (D) any acquisition by
any Person pursuant to a transaction which complies with clauses (1), (2) and
(3) of subsection (iii); or
(ii)    Individuals who, as of the Spin-Off Date, constitute the Board (the
“Incumbent Board”) cease for any reason (other than death or disability) to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the Spin-Off Date whose election,
or nomination for election by the Company’s shareholders, was approved by a vote
or the approval of at least a majority of the directors then comprising the
Incumbent Board (either by a specific vote or written action or by approval of
the proxy statement of the Corporation in which such person is named as a
nominee for director, without objection to such nomination) shall be considered
as though such individual were a member of the Incumbent Board, but excluding
for this purpose, any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board; or
(iii)    Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Common Shares and Voting Shares
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 66-2/3% of, respectively, the then-outstanding common
shares and the combined voting power of the then-outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity which as a result of such transaction owns the Company or
all or substantially all of the Company’s assets either directly or through one
or more subsidiaries) in substantially the same proportions relative to each
other as their ownership, immediately prior to such Business Combination, of the
Common

- 2 -
CLI-2186825v10

--------------------------------------------------------------------------------



Shares and Voting Shares of the Company, as the case may be, (2) no Person
(excluding any entity resulting from such Business Combination or any employee
benefit plan (or related trust) sponsored or maintained by the Company or such
entity resulting from such Business Combination) beneficially owns, directly or
indirectly, 30% or more of, respectively, the then-outstanding common shares of
the entity resulting from such Business Combination, or the combined voting
power of the then-outstanding voting securities of such entity except to the
extent that such ownership existed prior to the Business Combination, and (3) at
least a majority of the members of the board of directors of the entity
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination; or
(iv)    Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
7.    “Committee” shall mean the Compensation Committee of the Board or such
other Committee as may be authorized by the Board to administer the Plan.
8.    “Common Shares” shall mean shares of common stock without par value of the
Company or any security into which such Common Shares may be changed by reason
of any transaction or event of the type referred to in Section 8 of Article II
of the Plan.
9.    “Company” shall mean TimkenSteel Corporation and its successors,
including, without limitation, the surviving corporation resulting from any
merger or consolidation of TimkenSteel Corporation with any other corporation or
corporations.
10.    “Deferral Election” shall mean the Election Agreement (or portion
thereof) completed by a Participant and filed with the Company that indicates
the percentage or dollar amount of his or her Base Salary, Incentive
Compensation and/or Excess Core Contributions that is or will be deferred under
the Plan for the Deferral Period.
11.    “Deferral Period” shall mean the Year that commences after each Election
Filing Date, provided that a Deferral Period with respect to Performance Units
and Restricted Stock Units granted under the Long-Term Incentive Plans may be a
period of more than one Year.
12.    “Election Agreement” shall mean an agreement in the form that the Company
may designate from time to time that is consistent with the terms of the Plan.
13.    “Election Filing Date” shall mean December 31 of the Year immediately
prior to the first day of the Year (or other Deferral Period described in
Section 11 of this Article) for which Base Salary, Incentive Compensation and/or
Excess Core Contributions would otherwise be earned.
14.    “Eligible Employee” shall mean an employee of the Company (or a
Subsidiary that has adopted the Plan) who meets the requirements of the
following clauses (i) and (ii):
(i) the employee is a participant in the Annual Performance Award Plan or the
Senior Executive Management Performance Plan of the Company, and
(ii) the employee is a “highly compensated employee” within the meaning of
Section 414(q) of the Code (determined in the same manner determined under the
tax-qualified defined contribution plan in which the employee is a participant,
if applicable to such plan).
15.    “Employee Matters Agreement” shall mean the Employee Matters Agreement
which The Timken Company and the Company entered into in connection with the
Spin-Off.

- 3 -
CLI-2186825v10

--------------------------------------------------------------------------------



16.    “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended.
17.     “Excess Company Contributions” shall mean the amount of Company
contributions that would be made for a Participant’s benefit to the Savings and
Investment Pension Plan with respect to his Excess Deferrals, based on his
elections under the Savings and Investment Pension Plan, or on the basis of his
compensation in excess of the limitation under Section 401(a)(17) of the Code.
18.    “Excess Core Contributions” shall mean Excess Company Contributions,
other than the Company contributions that are made with respect to a
Participant’s Excess Deferrals.
19.    “Excess Deferrals” shall mean the amount of a Participant’s salary
reduction contributions under the Savings and Investment Pension Plan that are
in excess of the limits imposed by Sections 402(g) and 401(a)(17) of the Code.
20.    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations thereunder, as such law, rules and
regulations may be amended from time to time.
21.    “Forfeitable Right” shall mean the right to payment of Base Salary,
Incentive Compensation and/or Excess Core Contributions in a subsequent year
that is subject to a forfeiture condition requiring the Eligible Employee to
remain an employee with the Company or a Subsidiary through at least the
12-month anniversary of the date on which the Eligible Employee obtains the
legally binding right to the Forfeitable Right. For purposes of this Section
1.20 and Section 2(ii)(3), a Forfeitable Right will be considered to be subject
to a forfeiture condition even if such right to payment could become
nonforfeitable upon death, disability (as defined in Treasury Regulation Section
1.409A-3(i)(4)), or a change in control event (as defined in Treasury Regulation
Section 1.409A-3(i)(5)).
22.    “Forfeitable Rights Filing Date” shall mean the date that is 30 days
after the date an Eligible Employee first obtains a legally binding right to a
Forfeitable Right.
23.    “Incentive Compensation” shall mean (i) cash incentive compensation
earned as an employee pursuant to an incentive compensation plan now in effect
or hereafter established by the Company, including, without limitation, the
Senior Executive Management Performance Plan , the Annual Performance Award
Plan, the Long-Term Incentive Plans, and Excess Deferrals and Excess Company
Contributions (other than Excess Core Contributions) and (ii) incentive
compensation payable in the form of Common Shares pursuant to the Long-Term
Incentive Plans (other than restricted shares or options) or any similar plan
approved by the Committee for purposes of the Plan.
24.    “Incentive Filing Date” shall mean the date six months prior to the end
of a performance period with respect to which certain Incentive Compensation is
earned.
25.    “Long-Term Incentive Plans” shall mean The TimkenSteel Corporation 2014
Equity and Incentive Compensation Plan or other similar long-term incentive
plans, as amended from time to time.
26.    “Participant” shall mean any Eligible Employee who has at any time
elected to defer the receipt of Base Salary, Incentive Compensation, or Excess
Core Contributions in accordance with the Plan, or any Transferred Participant.

- 4 -
CLI-2186825v10

--------------------------------------------------------------------------------



27.    “Payment Election” shall mean the Election Agreement (or portion thereof)
completed by a Participant and filed with the Company that indicates the time of
the commencement of a payment and the form of a payment of that portion of the
Participant’s Base Salary, Incentive Compensation and/or Excess Core
Contributions that is deferred pursuant to a Deferral Election under the Plan. A
Payment Election shall include such an election made by a Transferred
Participant under the Timken Plan.
28.    “Plan” shall mean this deferred compensation plan, which shall be known
as the TimkenSteel Corporation 2014 Deferred Compensation Plan. The Plan is a
continuation of and successor to the Timken Plan.
29.    “Savings and Investment Pension Plan” shall mean The TimkenSteel
Corporation Savings and Investment Pension Plan.
30.    “Specified Employee” shall mean a “specified employee” with respect to
the Company (or a controlled group member) determined pursuant to procedures
adopted by the Company in compliance with Section 409A of the Code and Treasury
Regulation Section 1.409A-1(i) or any successor provision.
31.    “Subsidiary” shall mean any corporation, joint venture, partnership,
unincorporated association or other entity in which the Company has a direct or
indirect ownership or other equity interest and directly or indirectly owns or
controls more than 50 percent of the total combined voting or other
decision-making power.
32.    “Termination of Employment” means a separation from service within the
meaning of Treasury Regulation Section 1.409A-1(h)(1).
33.    “Timken Shares” shall mean shares of common stock without par value of
The Timken Company that are payable to certain Participants, as provided in
Section 4(v) of Article II.
34.    “Transferred Participant” shall mean (i) an individual who, as of the
close of business on the Spin-Off Date, is employed by the Company or a
Subsidiary of the Company and who immediately prior to the Spin-Off Date was a
participant in the Timken Plan, and (ii) any former employee of The Timken
Company or its affiliates who immediately prior to the Spin-Off Date was a
participant in the Timken Plan and who is designated by The Timken Company and
the Company as a former employee whose employment was associated with the
business of the Company at the time of the individual's termination of
employment with The Timken Company or its affiliates.
35.    “Unforeseeable Emergency” means an event that results in severe financial
hardship to a Participant resulting from (a) an illness or accident of the
Participant or his or her spouse, dependent (as defined in Section 152(a) of the
Code), or Beneficiary, (b) loss of the Participant’s property due to casualty,
or (c) other similar extraordinary and unforeseeable circumstances arising as of
result of events beyond the control of the Participant.
36.    “Unvested Excess Core Contribution” shall mean an Excess Core
Contribution made with respect to an Eligible Employee who has less than three
Years of Service as of the date such contribution is made.
37.    “Vested Excess Core Contribution” shall mean an Excess Core Contribution
made with respect to an Eligible Employee who has at least three Years of
Service as of the date such contribution is made.

- 5 -
CLI-2186825v10

--------------------------------------------------------------------------------



38.    “Year” shall mean a calendar year.
39.    “Years of Service” shall mean “Years of Service” as defined in and
determined under the Savings and Investment Pension Plan.
ARTICLE II
ELECTION TO DEFER
1.    Eligibility. An Eligible Employee may make an annual Deferral Election to
defer receipt of all or a specified part of his or her Base Salary, Incentive
Compensation, or Vested or Unvested Excess Core Contributions for any Deferral
Period in accordance with Section 2 of this Article. Subject to Section 3(iv) of
this Article, an Eligible Employee who makes a Deferral Election must also make
a Payment Election with respect to the amount deferred in accordance with
Section 3 of this Article. An Eligible Employee’s entitlement to defer shall
cease on the last day of the Deferral Period in which he or she ceases to be an
Eligible Employee.
2.    Deferral Elections. All Deferral Elections, once effective, shall be
irrevocable, shall be made on an Election Agreement filed with the Vice
President – Total Rewards of the Company (or other Company administrative
representative as may be designated by the Vice President – Total Rewards), and
shall comply with the following requirements:
(i)    The Deferral Election on the Election Agreement shall specify the
percentage of a Participant’s Base Salary (no more than 85%), Incentive
Compensation (no more than 85%) and/or Excess Core Contributions (no more than
100%) that is to be deferred.
(ii)    The Deferral Election shall be made by, and shall be effective as of,
the applicable Election Filing Date, except as provided in the following clauses
(1), (2), or (3):
(1) To the extent permitted by Section 409A of the Code, the Company may permit
Eligible Employees to make a Deferral Election with respect to Incentive
Compensation that constitutes “performance-based compensation” (within the
meaning of Section 409A(a)(4)(B)(iii) of the Code) at a time later than the
Election Filing Date but no later than the Incentive Filing Date, and in such
event, the Deferral Election shall be effective as of such Incentive Filing
Date. If Incentive Compensation with respect to which an Eligible Employee has
made a Deferral Election under this Section 2(ii)(1) is paid without
satisfaction of the applicable performance criteria upon death, disability (as
defined in Treasury Regulation Section 1.409A-1(e)(1)), or a change in control
event (as defined in Treasury Regulation Section 1.409A-3(i)(5)(i)), such
Deferral Election will only be given effect if the Deferral Election could have
been made pursuant to a provision of the Plan other than this Section 2(ii)(1).
(2) An employee who first becomes an Eligible Employee during the course of a
Year, rather than as of the applicable Election Filing Date, may make a Deferral
Election with respect to Base Salary, Incentive Compensation and/or Excess Core
Contributions within thirty days following the date the employee first becomes
eligible to participate in the Plan. Such Deferral Election shall be effective
on the date made and, unless Section 2(ii)(1) or 2(ii)(3) applies, shall be
effective with regard to Base Salary, Incentive Compensation and/or Excess Core
Contributions (whichever is elected for deferral by the Participant) earned
during such Year following the filing of the Election Agreement with the
Company, as determined pursuant to the pro-ration method permitted under Section
409A of the Code. For purposes of the preceding sentence, where an individual
has ceased being eligible to participate in the Plan (other than the accrual of
earnings), regardless of whether all amounts deferred under the Plan have been
paid, and subsequently becomes eligible to participate in the Plan again, the
individual shall

- 6 -
CLI-2186825v10

--------------------------------------------------------------------------------



be treated as being initially eligible to participate in the Plan if the
individual had not been eligible to participate in the Plan (other than the
accrual of earnings) at any time during the twenty-four month period ending on
the date the individual again becomes eligible to participate in the Plan.
(3) To the extent permitted by Section 409A of the Code, the Company may permit
an Eligible Employee to make a Deferral Election with respect to a Forfeitable
Right no later than the Forfeitable Rights Filing Date so long as such
Forfeitable Right remains subject to a forfeiture condition through the 12-month
anniversary of the date on which the Eligible Employee makes such Deferral
Election. In such event, the Deferral Election shall be effective as of such
Forfeitable Rights Filing Date. If a Forfeitable Right with respect to which an
Eligible Employee has made a Deferral Election under this Section 2(ii)(3)
becomes nonforfeitable upon death, disability (as defined in Treasury Regulation
Section 1.409A-3(i)(4)), or a change in control event (as defined in Treasury
Regulation Section 1.409A-3(i)(5)) prior to the 12-month anniversary of the date
on which the Eligible Employee made such Deferral Election, such Deferral
Election will only be given effect if the Deferral Election could have been made
pursuant to a provision of the Plan other than this Section 2(ii)(3).
(iii)    Notwithstanding the foregoing provisions of Section 2 of this Article,
an Eligible Employee with less than three Years of Service as of the date of an
Excess Core Contribution shall elect (or, in the absence of a properly filed
Election Agreement, shall be deemed to have elected) to defer all of his or her
Unvested Excess Core Contribution for a Year (and any Election Agreement to the
contrary shall be disregarded and treated as not properly filed hereunder).
(iv)    Subject to Section 3(iv) of this Article, in order to revoke or modify a
Deferral Election with respect to Base Salary, Incentive Compensation and/or
Excess Core Contributions for any particular Year, a revocation or modification
must be delivered to the Vice President – Total Rewards of the Company (or other
Company administrative representative as was previously designated by the Vice
President – Total Rewards) prior to the Election Filing Date, Forfeitable Rights
Filing Date or the Incentive Filing Date (as applicable).
3.    Payment Elections. Subject to Sections 3(iv), 5, 6, and 7 of this Article,
all Payment Elections are irrevocable, shall be made on an Election Agreement
filed with the Vice President – Total Rewards of the Company (or other Company
administrative representative as may be designated by the Vice President – Total
Rewards), and shall comply with the following requirements:
(i)    Each Participant shall make a separate Payment Election with respect to
his or her Base Salary, Incentive Compensation, and Excess Core Contributions
that the Participant defers for the Deferral Period pursuant to the applicable
Deferral Election.
(ii)    Each Payment Election shall contain the Participant’s elections
regarding the time at which the payment of amounts deferred pursuant to the
specific Deferral Election shall commence.
(1)    A Participant may elect to commence payment upon either (A) the date the
Participant incurs a Termination of Employment for any reason (other than by
reason of death), including, without limitation, by reason of retirement or (B)
the date otherwise specified by the Participant in the Election Agreement,
including a date determined by reference to the date the Participant incurs a
Termination of Employment for any reason (other than by reason of death),
including, without limitation, by reason of retirement; provided, however, that
with respect to the deferral of any Unvested Excess Core Contributions, payment
shall not commence any sooner than the date on which the Eligible Employee has
achieved three Years of Service.

- 7 -
CLI-2186825v10

--------------------------------------------------------------------------------



(2)    Subject to Section 3(vi) of this Article, payments made in accordance
with the Participant’s election under Section 3(ii)(1)(A) of this Article shall
be paid or commence to be paid within 90 days following the Termination of
Employment and payments made in accordance with the Participant’s election under
Section 3(ii)(1)(B) of this Article shall be paid or commence to be paid within
90 days following the date specified in the Election Agreement, provided that,
in either case, the Participant shall not have the right to designate the year
of payment.
(iii)    Each Payment Election shall contain the Participant’s elections
regarding the form of payment of the amount of his or her Base Salary, Incentive
Compensation, and Excess Core Contributions that the Participant deferred for
the Deferral Period pursuant to his or her Deferral Election.
(1)    A Participant may elect to receive payment in one of the following forms:
(A) a single, lump sum payment; (B) in a number of approximately equal quarterly
installments, not to exceed 40, as designated by the Participant in his or her
Election Agreement; or (C) subject to the approval of the Vice President – Total
Rewards of the Company (or other Company administrative representative as may be
designated by the Committee) at the time the Participant makes his or her
Payment Election, pursuant to an alternate payment schedule designated by the
Participant in his or her Election Agreement.
(2)    In the event that a Participant’s deferral of Base Salary, Incentive
Compensation, and Excess Core Contributions pursuant to his or her Payment
Election is payable in quarterly installments, all of the quarterly installments
during the installment period shall be approximately equal in amount. The amount
of the unpaid installment payments remaining in the Participant’s Account(s)
that is (a) attributable to the deferral of cash compensation shall continue to
bear interest as provided in Section 4(i) of this Article, (b) attributable to
the deferral of Incentive Compensation payable in the form of Common Shares
shall continue to be credited with dividends, distributions and interest thereon
as provided in Section 4(iv) of this Article and (c) attributable to the
deferral of Incentive Compensation payable in the form of Timken Shares shall
continue to be credited with dividends, distributions and interest thereon as
provided in Section 4(v) of this Article.
(iv)    If in the case of a Vested Excess Core Contribution an Eligible Employee
fails to timely file an Election Agreement, the Company, within 2 ½ months after
the close of the Year during which the Vested Excess Core Contribution was
earned, shall pay to the Eligible Employee in a lump sum an amount equal to the
Vested Excess Core Contribution without interest. If in the case of an Unvested
Core Contribution an Eligible Employee fails to file properly an Election
Agreement, the Eligible Employee nevertheless shall be deemed as if the Eligible
Employee had timely filed an Election Agreement electing a lump sum payment to
be made within 2 ½ months after the close of the Year during which the Eligible
Employee achieved three Years of Service, or if earlier, the close of the Year
during which the Eligible Employee incurs a Termination of Employment due to
death, Disability (as defined in the Savings and Investment Pension Plan) or
Retirement (as defined in the Savings and Investment Pension Plan).
(v)    Subject to Section 3(iv) of this Article, effective with respect to
Deferral Elections made with respect to Base Salary, Incentive Compensation or
Vested or Unvested Excess Core Contributions earned prior to January 1, 2015, if
the Payment Elections are not made by the applicable Election Filing Date,
Forfeitable Rights Filing Date, or Incentive Filing Date, as the case may be, or
are insufficient to be deemed effective as of such date, then a Participant’s
Deferral Election shall be null and void. Effective with respect to Deferral
Elections made with respect to Base Salary, Incentive Compensation or Vested or
Unvested Excess Core Contributions earned on or after January 1, 2015, if

- 8 -
CLI-2186825v10

--------------------------------------------------------------------------------



the Payment Elections are not made by the applicable Election Filing Date,
Forfeitable Rights Filing Date, or Incentive Filing Date, as the case may be, or
are insufficient to be deemed effective as of such date, the Participant shall
be deemed to have elected to commence payment upon Termination of Employment in
the form of a single, lump sum payment.
(vi)    Notwithstanding the foregoing provisions of Section 3 of this Article,
if the Participant is a Specified Employee, then any payment on account of
Termination of Employment that was scheduled to commence during the six-month
period immediately following the Participant’s Termination of Employment shall
commence on the first day of the seventh month after such Termination of
Employment (or, if earlier, the date of death). Any payments on account of
Termination of Employment that are scheduled to be paid more than six months
after such Participant’s Termination of Employment shall not be delayed and
shall be paid in accordance with provisions of Section 3(iii) of this Article.
4.    Accounts.
(i)    Cash compensation that a Participant elects to defer shall be treated as
if it were set aside in an Account on the date the Base Salary or Incentive
Compensation would otherwise have been paid to the Participant. The Base Salary
and Incentive Compensation Subaccounts will be credited with interest computed
quarterly (based on calendar quarters) based on the balance in such Subaccounts
on the last day of each calendar quarter at such rate and in such manner as
determined from time to time by the Committee. Unless otherwise determined by
the Committee, interest to be credited hereunder shall be credited at the prime
rate in effect according to the Wall Street Journal on the last day of each
calendar quarter plus one percent. Interest for a calendar quarter shall be
credited to the Base Salary and Incentive Compensation Subaccounts as of the
first day of the following quarter.
(ii)    An Excess Core Contribution that a Participant defers under the Plan
shall be treated as if it was credited to the Participant’s Account on the date
the Excess Core Contribution is made. An Excess Core Contributions Subaccount
shall be credited with interest computed quarterly (based on calendar quarters)
based on the balance in the Excess Core Contributions Subaccount on the last day
of each calendar quarter at such rate and in such manner as determined from time
to time by the Committee. Unless otherwise determined by the Committee, interest
to be credited hereunder shall be credited at the prime rate in effect according
to the Wall Street Journal on the last day of each calendar quarter plus one
percent. Interest for a calendar quarter shall be credited to the Excess Core
Contributions Subaccount as of the first day of the following quarter.
(iii)    If as of the date of a Participant’s Termination of Employment the
Participant has not achieved three Years of Service, the Participant shall
forfeit his or her Unvested Excess Core Contributions Subaccount, including any
interest credited to such Subaccount. Notwithstanding the preceding sentence, a
Participant shall not forfeit his or her Unvested Excess Core Contributions
Subaccount if the Participant’s Termination of Employment is due to death,
Disability (as defined in the Savings and Investment Pension Plan) or Retirement
(as defined in the Savings and Investment Pension Plan).
(iv)    Incentive Compensation payable in the form of Common Shares that a
Participant elects to defer and Common Shares to which a Transferred Participant
becomes entitled as a result of the Spin-Off under the Employee Matters
Agreement shall be reflected in a separate Account, which shall be credited with
the number of Common Shares that would otherwise have been issued or transferred
and delivered to the Participant. Such Account, following any applicable vesting
period, shall be credited from time to time with amounts equal to dividends or
other distributions paid on the number of Common

- 9 -
CLI-2186825v10

--------------------------------------------------------------------------------



Shares reflected in such Account, and such Account shall be credited with
interest on cash amounts credited to such Account from time to time in the
manner provided in Subsection (i) above. Effective January 1, 2015, all
dividends or other distributions paid on Common Shares credited to such Account
after that date and all amounts otherwise credited to such Account prior to that
date pursuant to this Section 4(iv) of Article II shall be deemed to be
reinvested in Common Shares based on the fair market value per share of such
Common Shares on the date of such deemed reinvestment.
(v)    Notwithstanding anything in the Plan to the contrary, any election made
by a Transferred Participant prior to the Spin-Off Date to defer Incentive
Compensation payable in the form of Timken Shares shall, as of the Spin-Off
Date, be adjusted in the manner provided in Article X of the Employee Matters
Agreement, such that the Participant will become entitled to payment in the form
of a combination of Common Shares and Timken Shares. Incentive Compensation
payable in the form of Timken Shares shall be reflected in a separate Timken
Shares Subaccount, which shall be credited with the number of Timken Shares that
would otherwise have been issued or transferred and delivered to the
Participant; provided, however, that payment of any Timken Shares to the
Participant, including any dividends, distributions and interest thereon, shall
be made by The Timken Company.
(vi)    Except as described in Section 4(iii) of this Article, a Participant’s
Account shall be nonforfeitable.
5.    Death of a Participant. In the event of the death of a Participant, the
amount of the Participant’s Account(s) shall be paid to the Beneficiary or
Beneficiaries designated in a writing on a form that the Company may designate
from time to time (the “Beneficiary Designation”), in a lump sum within 90 days
of the day of death; provided that the Beneficiary or Beneficiaries shall not
have the right to designate the year of payment. A Participant’s Beneficiary
Designation may be changed at any time prior to his or her death by the
execution and delivery of a new Beneficiary Designation. The Beneficiary
Designation on file with the Company that bears the latest date at the time of
the Participant’s death shall govern. In the absence of a Beneficiary
Designation or the failure of any Beneficiary to survive the Participant, the
amount of the Participant’s Account(s) shall be paid to the Participant’s estate
in a lump sum within 90 days of the day of death; provided that the
representative of the estate shall not have the right to designate the year of
payment. In the event of the death of the Beneficiary or Beneficiaries after the
death of a Participant, the remaining amount of the Account(s) shall be paid in
a lump sum to the estate of the last Beneficiary to receive payments within 90
days of the day of death; provided that the representative of the estate shall
not have the right to designate the year of payment.
6.    Small Payments. Notwithstanding the foregoing provisions of this Article
II, if upon the applicable distribution date the Participant’s total balance in
his or her Account(s), in addition to the balances and accounts under and any
other agreements, methods, programs, plans or other arrangements with respect to
which deferrals of compensation are treated as having been deferred under a
single nonqualified deferred compensation plan with the account balances under
the Plan under Treasury Regulation Section 1.409A-1(c)(2) (the “Aggregate
Account Balance”), is less than $5,000, then the amount of the Participant’s
Aggregate Account Balance may, at the discretion of the Company, be paid in a
lump sum.
7.    Accelerations. Notwithstanding the foregoing provisions of this Article
II:
(i)    If a Change in Control occurs, the amount of each Participant’s Post-2004
Base Salary Subaccount, Post-2004 Incentive Compensation Subaccount, and
Post-2004 Vested Excess Core Contribution Subaccount that was deferred pursuant
to an election made after the Spin-Off Date, in each

- 10 -
CLI-2186825v10

--------------------------------------------------------------------------------



case including earnings and losses thereon and Common Shares received with
respect to Timken Shares included therein, shall immediately be paid to the
Participant in the form of a single, lump sum payment. With respect to amounts
in a Participant’s Post-2004 Subaccounts that were deferred pursuant to an
election made prior to the Spin-Off Date (including earnings and losses thereon
and Common Shares received with respect to Timken Shares included therein) (the
“Pre-Spin Deferrals”), if a Timken Change in Control (as defined in Appendix A)
occurs, such amounts shall immediately be paid to the Participant in the form of
a single, lump sum payment. Notwithstanding any provision of this Plan to the
contrary, if a Change in Control or a Timken Change in Control does not
constitute a “change in the ownership or effective control” or a “change in the
ownership of a substantial portion of the assets” of a relevant corporation
within the meaning of Section 409A(a)(2)(A)(v) of the Code and Treasury
Regulation Section 1.409A-3(i)(5), or any successor provision, then payment
shall be made, to the extent necessary to comply with the provisions of Section
409A of the Code, to the Participant on the date (or dates) the Participant
would otherwise be entitled to a distribution (or distributions) in accordance
with the provisions of the Plan.
(ii)    Upon the earlier to occur of (1) a Change in Control that involves a
transaction that was not approved by the Board, and was not recommended to the
Company’s shareholders by the Board, (2) a declaration by the Board that the
trust (the “Trust”) established by and between the Company and a trustee (the
“Trustee”), should be funded in connection with a Change in Control that
involves a transaction that was approved by the Board, or was recommended to
shareholders by the Board, or (3) a declaration by the Board that a Change in
Control is imminent, the Company shall promptly to the extent it has not
previously done so, and in any event within five (5) business days:
(A)    transfer to the Trustee to be added to the principal of the Trust a sum
equal to the Pre-Spin Deferrals for all Participants under this Plan (together
with an additional amount to cover all estimated administration expenses
associated with the payment of such Pre-Spin Deferrals). The payment of the
Pre-Spin Deferrals or other payment by the Trustee pursuant to the Trust shall,
to the extent thereof, discharge the Company’s obligation to pay the Pre-Spin
Deferrals or other payment hereunder, it being the intent of the Company that
assets in such Trust be held as security for the Company’s obligation to pay the
Pre-Spin Deferrals and other payments under this Agreement; and
(B)    transfer to the Trustee to be added to the principal of the Trust the sum
authorized by the members of the Committee from time to time.
Notwithstanding any provision of this Plan to the contrary, no amounts shall be
transferred to the Trustee with respect to the Trust for payments of any amount
under this Plan if, pursuant to Section 409A(b)(3)(A) of the Code, such amount
would, for purposes of Section 83 of the Code, be treated as property
transferred in connection with the performance of services.
(iii)    In the event of an Unforeseeable Emergency and at the request of a
Participant or Beneficiary, the Committee may in its sole discretion accelerate
the payment to the Participant or Beneficiary of all or a part of his or her
Account(s). Payments of amounts as a result of an Unforeseeable Emergency may
not exceed the amount necessary to satisfy such Unforeseeable Emergency plus
amounts necessary to pay taxes reasonably anticipated as a result of the
distribution(s), after taking into account the extent to which the hardship is
or may be relieved through reimbursement or compensation by insurance or
otherwise by liquidation of the Participant’s assets (to the extent the
liquidation of such assets would not itself cause severe financial hardship).
8.    Adjustments. The Committee may make or provide for such adjustments in the
numbers of Common Shares or Timken Shares credited to Participants’ Account, and
in the kind of

- 11 -
CLI-2186825v10

--------------------------------------------------------------------------------



shares so credited, as the Committee in its sole discretion, exercised in good
faith, may determine is equitably required to prevent dilution or enlargement of
the rights of Participants that otherwise would result from (i) any stock
dividend, stock split, combination of shares, recapitalization or other change
in the capital structure of the Company or The Timken Company, or (ii) any
merger, consolidation, spin-off, split-off, spin-out, split-up, reorganization,
partial or complete liquidation or other distribution of assets, issuance of
rights or warrants to purchase securities, or (iii) any other corporate
transaction or event having an effect similar to any of the foregoing. Moreover,
in the event of any such transaction or event, the Committee, in its discretion,
may provide in substitution for any or all Common Shares or Timken Shares
deliverable under the Plan such alternative consideration as it, in good faith,
may determine to be equitable in the circumstances.
9.    Fractional Shares. The Company shall not be required to issue any
fractional Common Shares pursuant to the Plan. The Committee may provide for the
elimination of fractions or for the settlement of fractions in cash.
ARTICLE III
ADMINISTRATION
1.    Administration. The Company, through the Committee, shall be responsible
for the general administration of the Plan and for carrying out the provisions
hereof. The Committee shall have all such powers as may be necessary to carry
out the provisions of the Plan, including the power to (i) determine all
questions relating to eligibility for participation in the Plan and the amount
in the Account or Accounts of any Participant and all questions pertaining to
claims for benefits and procedures for claim review, (ii) resolve all other
questions arising under the Plan, including any questions or construction, and
(iii) take such further action as the Company shall deem advisable in the
administration of the Plan. The actions taken and the decisions made by the
Committee hereunder shall be final and binding upon all interested parties. It
is intended that all Participant elections hereunder shall comply with Section
409A of the Code. The Committee is authorized to adopt rules or regulations
deemed necessary or appropriate in connection therewith to anticipate and/or
comply with the requirements thereof (including any transition rules
thereunder).
2.    Claims Procedures. Whenever there is denied, whether in whole or in part,
a claim for benefits under the Plan filed by any person (herein referred to as
the “Claimant”), the Committee shall transmit a written notice of such decision
to the Claimant within 90 days of receiving the claim from the Claimant, which
notice shall be written in a manner calculated to be understood by the Claimant
and shall contain a statement of the specific reasons for the denial of the
claim, a reference to the relevant Plan provisions, a description and
explanation of additional information needed, and a statement advising the
Claimant that, within 60 days of the date on which he or she receives such
notice, he or she may obtain review of such decision in accordance with the
procedures hereinafter set forth. Within such 60-day period, the Claimant or the
Claimant’s authorized representative may request that the claim denial be
reviewed by filing with the Committee a written request therefor, which request
shall contain the following information:
(vii)    the date on which the Claimant’s request was filed with the Committee;
provided, however, that the date on which the Claimant’s request for review was
in fact filed with the Committee shall control in the event that the date of the
actual filing is later than the date stated by the Claimant pursuant to this
paragraph;

- 12 -
CLI-2186825v10

--------------------------------------------------------------------------------



(viii)    the specific portions of the denial of the claim which the Claimant
requests the Committee to review;
(ix)    a statement by the Claimant setting forth the basis upon which the
Claimant believes the Committee should reverse the previous denial of the
Claimant’s claim for benefits and accept the claim as made; and
(x)    any written material (offered as exhibits) which the Claimant desires the
Committee to examine in its consideration of the Claimant’s position as stated
pursuant to clause (iii) above.
Within 60 days of the date determined pursuant to clause (i) above, the
Committee shall conduct a full and fair review of the decision denying the
Claimant’s claim for benefits. Within 60 days of the date of such hearing, the
Committee shall render its written decision on review, written in a manner
calculated to be understood by the Claimant and including the reasons and Plan
provisions upon which its decision was based, a statement that the Claimant is
entitled to receive, upon request and free of charge, reasonable access to and
copies of all documents and other information relevant to the claim, and a
statement describing the Claimant’s right to bring an action under Section
502(a) of ERISA.
ARTICLE IV
AMENDMENT AND TERMINATION
The Company reserves the right to amend or terminate the Plan at any time by
action of the Board or its delegate; provided, however, that no such action
shall adversely affect any Participant or Beneficiary who has an Account, or
result in the acceleration of payment of the amount of any Account (except as
otherwise permitted under the Plan), without the consent of the Participant or
Beneficiary; (provided, however, that the consent requirement of Participants or
Beneficiaries to certain actions shall not apply to any amendment or termination
made by the Company pursuant to Section 8(iii) of Article V). Notwithstanding
the preceding sentence, the Committee, in its sole discretion, may terminate the
Plan to the extent and in circumstances described in Treasury Regulation
Section 1.409A-3(j)(4)(ix), or any successor provision.
ARTICLE V
MISCELLANEOUS
1.    Non-alienation of Deferred Compensation. Except as permitted by the Plan
and subject to Section 8(ii) of this Article V, no right or interest under the
Plan of any Participant or Beneficiary shall, without the written consent of the
Company, be (i) assignable or transferable in any manner, (ii) subject to
alienation, anticipation, sale, pledge, encumbrance, attachment, garnishment or
other legal process or (iii) in any manner liable for or subject to the debts or
liabilities of the Participant or Beneficiary.
2.    Participation by Employees of Subsidiaries. An Eligible Employee who is
employed by a Subsidiary and elects to participate in the Plan shall participate
on the same basis as an employee of the Company. The Account or Accounts of a
Participant employed by a Subsidiary shall be paid in accordance with the Plan
solely by such Subsidiary to the extent attributable to Base Salary or Incentive
Compensation that would have been paid by such Subsidiary in the absence of
deferral pursuant to the Plan.

- 13 -
CLI-2186825v10

--------------------------------------------------------------------------------



3.    Interest of Employee. Except as otherwise provided in Section 7(ii) of
Article II, the obligation of the Company under the Plan to make payment of
amounts reflected in an Account merely constitutes the unsecured promise of the
Company to make payments from its general assets or in the form of its Common
Shares, or to cause The Timken Company to make payments in the form of Timken
Shares, as the case may be, as provided herein, and no Participant or
Beneficiary shall have any interest in, or a lien or prior claim upon, any
property of the Company. The obligation of The Timken Company under the Plan to
make payment of amounts reflected in a Timken Shares Subaccount merely
constitutes the unsecured promise of The Timken Company to make payments in the
form of its Timken Shares, as provided herein, and no Participant or Beneficiary
shall have any interest in, or a lien or prior claim upon, any property of The
Timken Company. Further, no Participant or Beneficiary shall have any claim
whatsoever against any Subsidiary for amounts reflected in an Account. Nothing
in the Plan shall be construed as guaranteeing future employment to Eligible
Employees and nothing in the Plan shall be considered in any manner a contract
of employment. It is the intention of the Company that the Plan be unfunded for
tax purposes of Title I of ERISA. The Company may create a trust to hold funds,
Common Shares or other securities to be used in payment of its obligations under
the Plan, and may fund such trust; provided, however, that any funds contained
therein shall remain liable for the claims of the Company’s general creditors
and provided, further, that no amount shall be transferred to trust if, pursuant
to Section 409A of the Code, such amount would, for purposes of Section 83 of
the Code, be treated as property transferred in connection with the performance
of services.
4.    Claims of Other Persons. The provisions of the Plan shall in no event be
construed as giving any other person, firm or corporation any legal or equitable
right as against the Company or any Subsidiary or the officers, employees or
directors of the Company or any Subsidiary, except any such rights as are
specifically provided for in the Plan or are hereafter created in accordance
with the terms and provisions of the Plan.
5.    Severability. The invalidity and unenforceability of any particular
provision of the Plan shall not affect any other provision hereof, and the Plan
shall be construed in all respects as if such invalid or unenforceable provision
were omitted herefrom.
6.    Governing Law. Except to the extent preempted by federal law, the
provisions of the Plan shall be governed and construed in accordance with the
laws of the State of Ohio.
7.    Relationship to Other Plans.
(i)    The Plan is intended to serve the purposes of and to be consistent with
the Long-Term Incentive Plans and any similar plan approved by the Committee for
purposes of the Plan. The issuance or transfer of Common Shares pursuant to the
Plan shall be subject in all respects to the terms and conditions of the
Long-Term Incentive Plans and any other such plan. Without limiting the
generality of the foregoing, Common Shares credited to the Account(s) of
Participants pursuant to the Plan as Incentive Compensation shall be taken into
account for purposes of Section 3 of the Long-Term Incentive Plans (Shares
Available Under the Plans) and for purposes of the corresponding provisions of
any other such plan.
(ii)    The issuance or transfer of Timken Shares pursuant to the Plan shall be
made by The Timken Company and shall be subject in all respects to the terms and
conditions of The Timken Company Long-Term Incentive Plan(s) and any other such
plan. Without limiting the generality of the foregoing, Timken Shares credited
to the Timken Shares Subaccount of Participants pursuant to the Plan as
Incentive Compensation shall be taken into account for purposes of Section 3 of
The Timken

- 14 -
CLI-2186825v10

--------------------------------------------------------------------------------



Company Long-Term Incentive Plans (Shares Available Under the Plans) and for
purposes of the corresponding provisions of any other such plan.
8.    Compliance with Section 409A of the Code.
(i)    To the extent applicable, it is intended that the Plan (including all
amendments thereto) comply with the provisions of Section 409A of the Code, so
that the income inclusion provisions of Section 409A(a)(1) of the Code do not
apply to the Participant or a Beneficiary. The Plan shall be administered in a
manner consistent with this intent. In furtherance of, but without limiting the
generality of the foregoing, amounts in the Pre-2005 Subaccounts, which are
intended to qualify for “grandfathered” status pursuant to Treasury Regulation
Section 1.409A-6(a), shall not be subject to the provisions of Section 409A of
the Code and shall be governed by the terms and conditions specified in the
Timken Plan as in effect prior to January 1, 2005.
(ii)    Neither a Participant nor any of a Participant’s creditors or
beneficiaries shall have the right to subject any deferred compensation (within
the meaning of Section 409A of the Code) payable under the Plan to any
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment, provided that to the extent permitted by Section 409A
of the Code, payment of part or all of a Participant’s interest under the Plan
may be made to an individual other than the Participant to the extent necessary
to fulfill a domestic relations order as defined in Section 414(p)(1)(B) of the
Code. Except as permitted under Section 409A of the Code, any deferred
compensation (within the meaning of Section 409A of the Code) payable to a
Participant or for a Participant’s benefit under the Plan may not be reduced by,
or offset against, any amount owing by a Participant to the Company or any of
its affiliates.
(iii)    Notwithstanding any provision of the Plan to the contrary, in light of
the uncertainty with respect to the proper application of Section 409A of the
Code, the Company reserves the right to make amendments to the Plan as the
Company deems necessary or desirable to avoid the imposition of taxes or
penalties under Section 409A of the Code. In any case, a Participant shall be
solely responsible and liable for the satisfaction of all taxes and penalties
that may be imposed on a Participant or for a Participant’s Account in
connection with the Plan (including any taxes and penalties under Section 409A
of the Code), and neither the Company nor any of its affiliates shall have any
obligation to indemnify or otherwise hold a Participant harmless from any or all
of such taxes or penalties.
9.    Headings; Interpretation.
(i)    Headings in the Plan are inserted for convenience of reference only and
are not to be considered in the construction of the provisions hereof.
(ii)    Any reference in the Plan to Section 409A of the Code will also include
any applicable proposed, temporary, or final regulations or any other applicable
formal guidance promulgated with respect to such Section 409A of the Code by the
U.S. Department of Treasury or the Internal Revenue Service. Further, any
specific reference to a Code section or a Treasury Regulation section shall
include any successor provision of the Code or the Treasury Regulation, as
applicable.
(iii)    For purposes of the Plan, the phrase “permitted by Section 409A of the
Code,” or words or phrases of similar import, shall mean that the event or
circumstance that may occur or exist only if permitted by Section 409A of the
Code would not cause an amount deferred or payable under the

- 15 -
CLI-2186825v10

--------------------------------------------------------------------------------



Plan to be includible in the gross income of a Participant or Beneficiary under
Section 409A(a)(1) of the Code.





- 16 -
CLI-2186825v10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Plan to be executed by a duly
authorized officer at Canton, Ohio, this ____ day of __________, 2014.


TIMKENSTEEL CORPORATION


___________________________________
Name: Donald L. Walker
Title: Executive Vice President –
Human Resources and
Organizational Advancement

CLI-2186825v10

--------------------------------------------------------------------------------



Appendix A
For purposes of this Appendix A, “Timken Change in Control” shall mean that:
(i)    All or substantially all of the assets of The Timken Company (“Timken”)
are sold or transferred to another corporation or entity, or Timken is merged,
consolidated or reorganized into or with another corporation or entity, with the
result that upon conclusion of the transaction less than 51 percent of the
outstanding securities entitled to vote generally in the election of directors
or other capital interests of the acquiring corporation or entity is owned,
directly or indirectly, by the shareholders of Timken generally prior to the
transaction; or
(ii)    There is a report filed on Schedule 13D or Schedule 14D-1 (or any
successor schedule, form or report thereto), as promulgated pursuant to the
Securities Exchange Act of 1934 (the “Exchange Act”), disclosing that any person
(as the term “person” is used in Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act) has become the beneficial owner (as the term “beneficial owner” is
defined under Rule 13d-3 or any successor rule or regulation thereto under the
Exchange Act) of securities representing 30 percent or more of the combined
voting power of the then-outstanding voting securities of Timken; or
(iii)    Timken shall file a report or proxy statement with the Securities and
Exchange Commission (the “SEC”) pursuant to the Exchange Act disclosing in
response to Item 1 of Form 8-K thereunder or Item 5(f) of Schedule 14A
thereunder (or any successor schedule, form, report or item thereto) that a
change in control of Timken has

CLI-2186825v10    

--------------------------------------------------------------------------------



or may have occurred, or will or may occur in the future, pursuant to any
then-existing contract or transaction; or
(iv)    The individuals who constituted the Board of Directors of Timken (the
“Timken Board”) at the beginning of any period of two consecutive calendar years
cease for any reason to constitute at least a majority thereof unless the
nomination for election by Timken’s shareholders of each new member of the
Timken Board was approved by a vote of at least two-thirds of the members of the
Timken Board still in office who were members of the Timken Board at the
beginning of any such period.



CLI-2186825v10    